DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-20 are pending. Claims 8-11 are withdrawn. Claims 1-7 and 12-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
	Initially, it is noted that there are still issues with the structures and the 35 U.S.C. 112(b) rejections remain. However, the structures have been examined for prior art based upon applicant’s explanation that the dotted bonds are intended to be solid single and double bonds.
	With respect to the prior art, the applicant argues that it would not have been obvious to optimize the epoxy equivalent weight to control crosslink density as the claims do not recite a crosslink density and the variable being asserted is not result-effective. The applicant contends that crosslink density is irrelevant to the present claims so that there is no motivation to optimize the epoxy equivalent in the manner as asserted by the Office. 
	However, the Examiner disagrees and maintains that epoxy equivalent is a result-effective variable. A result-effective variable is one that achieves a recognized result. The recognized result does not necessarily have to be a result cited in applicant’s disclosure for the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 3-5, 12-14, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 3-5, 12-14 and 16 include structures with dotted bonds. In chemistry dotted bonds are used to represent bonds that are not full bonds, such as hydrogen bonds or partial bonds that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1, 2, 5-7, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (U.S. PGPUB No. 2010/0222520).

	Regarding claims 1, 2, 5-7, 15, 17 and 19, Tamai teaches a potentially solvent-free (note that Tamai teaches that solvents can be added, which implies that the compositions may also be solvent-free, see 0165) composition comprising: a thermosetting resin having two (meth)acryloyl groups (abstract); a thermosetting resin having both an epoxy and (meth)acryloyl group (0152); a monofunctional vinyl based monomer as claimed in claims 1, 5 and 15 (0154-0158); an organic peroxide having a half-life temperature as claimed in claims 1, 6 and 17 (0138 and 0194, note that acetyl peroxide has a 10 hour half-life of 126 °C and the curing temperature can be 200 °C); a Lewis acid or imidazole-based curing catalyst adapted for curing the epoxy resin (0145-0148) and a polyfunctional vinyl-based monomer having two or more (meth)acryloyl groups (0160). Tamai teaches application of the coating to electric appliances, potentially as insulation (0196-0197). Tamai fails to teach that the mixed resin formed from the two thermosetting resins has an epoxy equivalent of from 500 to 5,000 as claimed.
.  

3.	Claims 3, 12, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai in view of Miyamoto et al. (U.S. Pat. No. 5984647).

Regarding claims 3, 12, 16, 18 and 20, Tamai teaches all the limitations of claims 1 and 2, including the monomer having the structure of claim 16, the peroxide meeting the limitations of claim 18 and the curing catalyst being a Lewis acid. Tamai fails to teach a thermosetting resin having the structure as claimed in claims 3 and 12. However, Miyamoto teaches a thermosetting resin having at least two (meth)acryloyl groups having the structure as claimed in claims 3 and 12 (columns 3-4) as insulating varnish for electrical appliances (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Miyamoto’s acrylate functional resin for Tamai’s resin. One would have been motivated to make this modification as Miyamoto teaches that this thermosetting resin has low extractability and high resistance to hydrolysis (column 3, lines 24-32).

Allowable Subject Matter
4.	Claims 4, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the process of claims 4, 13 and 14. In particular, the prior art fails to teach or suggest the combination of elements wherein the thermosetting resin B is a compound represented by formula (IV).

Conclusion
	Claims 1-20 are pending. 
Claims 8-11 are withdrawn. 
Claims 1-7 and 12-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT S WALTERS JR/
February 11, 2021Primary Examiner, Art Unit 1796